Exhibit 10.1(a)

AMENDMENT NO. 3 TO THE AMENDED AND

RESTATED FUJITSU DISTRIBUTION AGREEMENT

DATED DECEMBER 21, 2005

This AMENDMENT NO. 3 (this “Amendment No. 3”) to the Amended and Restated
Fujitsu Distribution Agreement dated December 21, 2005, as amended effective as
of October 1, 2007 and September 30, 2008, originally entered into between
Spansion Inc., a Delaware corporation (“Spansion”), and Fujitsu Limited, a
Japanese corporation (“Fujitsu”), and succeeded to by Fujitsu Microelectronics
Limited, a Japanese corporation (“FML”), effective as of March 21, 2008 (the
“Agreement”), is entered into as of the dates set forth below and effective as
of January 15, 2009.

Whereas, Spansion and FML wish to further extend the Agreement and modify the
Agreement, it is agreed that the Agreement shall be amended as follows:

 

1. The first sentence of Section 20.1 Term of the Agreement is amended to read
in its entirety as follows:

This Agreement will be effective as of the Effective Date, and will continue in
full force and effect until the earlier of (a) the effective date of a new,
successor distribution agreement between Spansion Japan Limited and Fujitsu
Electronics Inc. (“New Agreement”) or (b) February 25, 2009, unless terminated
as set forth in this Section 20 (“Term”).

 

2. Section 2.3.3 of the Agreement shall be deleted.

All terms and conditions of the Agreement not specifically amended by this
Amendment No. 3 shall remain unchanged and in full force and effect.

 

Spansion Inc.     Fujitsu Microelectronics Limited /s/ Jeff Davis     /s/ Koichi
Ishizaka Name:   Jeff Davis     Name:   Koichi Ishizaka Title:   Exec. V.P.    
Title:   Corporate Senior Vice President Date:   1/16/09     Date:   1/23/09

 



--------------------------------------------------------------------------------

Mr. Jeff Davis

Executive Vice President, Worldwide Sales and Marketing.

Spansion LLC

5204 East Ben White Boulevard, MS 527

Austin, TX 78741 USA.

RE: The understanding of the Amendment No. 3 to the Amended and Restated Fujitsu

Distribution Agreement dated December 21, 2005.

Dear Jeff-san:

The purpose of this letter is to confirm the understanding of Fujitsu
Microelectronics Limited (“FML”) and Spansion Inc. (“Spansion”) that Section 2
of the Amendment No. 3 to the Amended and Restated Fujitsu Distribution
Agreement dated December 21, 2005 shall mean as follows;

The parties agree that, notwithstanding anything to the contrary contained in
the Agreement, (i) FML and Fujitsu Electronics, Inc. (“FEI”) may purchase the
Products at the price mutually agreed upon between the parties, (ii) place(s) of
delivery of Products from Spansion shall be any location set forth in the
relevant Purchase Order, and (iii) with respect to shipment of any Products from
Spansion to FML or FEI, title and risk of loss of Products shall pass from
Spansion to FML or FEI upon Spansion’s placement of such Products at FML’s or
FEI’s disposal at the relevant Product Distribution Center.

Please sign and date a copy of this letter and return it to FML to indicate
Spansion’s agreement with the provisions of this letter.

Best Regards,

 

FUJITSU MICROELECTRONICS LIMITED

    By:   /s/    Koichi Ishizaka             Name:   Koichi Ishizaka     Title:
  Corporate Senior Vice President     Date:   January 25, 2009

Acknowledged and Agreed:

 

SPANSION INC.

    By:   /s/    Jeff Davis             Name:   Jeff Davis     Title:  
Executive Vice President     Date:   February 4, 2009

 